Motion for reargument of motion for leave to appeal denied [see 11 NY3d 914 (2009)]. Movant was not precluded by CPLR 5511 from seeking leave to appeal from the final April 2008 Supreme Court judgment to bring up for review the prior nonfinal Appellate Division order by which he is aggrieved. That Supreme Court’s final judgment was entered without opposition did not here constitute a waiver of the right to move for leave to appeal from that paper under CPLR 5602 (a) (1) (ii) (see *804Paramount Communications v Gibraltar Cas. Co., 90 NY2d 507, 513 [1997]).
Chief Judge Lippman taking no part.